J-S09013-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF                            :   IN THE SUPERIOR COURT OF
    PENNSYLVANIA,                              :        PENNSYLVANIA
                                               :
                       Appellee                :
                                               :
                v.                             :
                                               :
    BARTON PATRICK JONES,                      :
                                               :      No. 1670 MDA 2017
                       Appellant               :

            Appeal from the Judgment of Sentence October 4, 2017
               in the Court of Common Pleas of Franklin County
              Criminal Division at No.: CP-28-CR-0000376-2015


BEFORE:      GANTMAN, P.J., McLAUGHLIN, J., and PLATT*, J.

MEMORANDUM BY PLATT, J.:                                 FILED MARCH 27, 2018

        Appellant, Barton Patrick Jones, appeals from the judgment of sentence

imposed following his jury conviction of one count each of third-degree

murder, abuse of a corpse, false report to law enforcement authorities,

tampering with physical evidence, and two counts of criminal conspiracy.1

Appellant challenges the sufficiency of the evidence supporting his third-

degree murder conviction. We affirm.

        This case arises from the shooting death of Lucas Coons.2 We take the

following facts and procedural history from our independent review of the

certified record. On the night of November 24, 2014, Coons told his friend,

____________________________________________


1   18 Pa.C.S.A. §§ 2502(c), 5510, 4906(a), 4910(1), and 903, respectively.

2 The victim’s surname has alternate spellings in the record; we have taken
the predominate spelling.
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S09013-18



Tyler Larson, that he was going to purchase oxycodone pills using counterfeit

money, and that he had done this once before.            Larson unsuccessfully

attempted to dissuade Coons from moving forward with this plan.

      Coons went to Appellant’s home to purchase the pills, and met with him

in the basement.      Appellant confirmed that he had the drugs, and Coons

handed him the counterfeit cash.       The men argued about the counterfeit

money, and Appellant pulled a loaded gun from his front pocket. Appellant

shot Coons, causing him to sustain a contact wound to the center of his chest.

Appellant then asked his adult son, Patrick Holden, who lived with him and

was home at the time, to help him move Coons’ body and clean up the blood.

They loaded Coons’ body into Coons’ car, and Appellant drove away.

          Appellant parked in a restaurant parking lot, and, using a disposable

telephone, made a false report to 911 of men fighting. He abandoned the

vehicle and walked to his girlfriend’s home. He then returned to his house

and disposed of Coons’ shoes in a dumpster, tore up the counterfeit money

and let it blow out of his car window, and drove up the interstate and threw

his gun in a river.     The following morning, Appellant told Holden to “say

[Appellant] was upstairs in the kitchen cooking that night[,]” if anyone asked,

and indicated that Coons had “mess[ed] with [his] livelihood.” (N.T. Trial,

8/29/17, at 60; see id. at 61-62). Appellant turned himself into authorities

on December 4, 2014, after he learned that a warrant had been issued for his

arrest.




                                       -2-
J-S09013-18



       On August 31, 2017, at the conclusion of a three-day trial, the jury

found Appellant guilty of the above-listed offenses.3 On October 4, 2017, the

trial court sentenced Appellant to an aggregate term of not less than 342 nor

more than 720 months’ incarceration. This timely appeal followed.4

       Appellant raises one question for our review:           “Was the evidence

produced at trial sufficient to support Appellant’s conviction for third degree

murder?”     (Appellant’s Brief, at 7).        Appellant challenges the element of

malice, arguing that the testimony showed only that the shooting was an

unintended accident. (See id. at 10-12). He maintains that, although he

brandished a handgun during the incident with Coons, he did not have any

desire to fire it, where members of his family were in and around his home.

(See id. at 11). This issue does not merit relief.

             Our review of a challenge to the sufficiency of the evidence
       is well settled. Whether sufficient evidence exists to support the
       verdict is a question of law; our standard of review is de novo and
       our scope of review is plenary.

                    Our standard of review in a sufficiency of the
              evidence challenge is to determine if the
              Commonwealth established beyond a reasonable
              doubt each of the elements of the offense, considering
              all the evidence admitted at trial, and drawing all
              reasonable inferences therefrom in favor of the
              Commonwealth as the verdict-winner. The trier of
____________________________________________


3Prior to sentencing, Appellant entered a guilty plea to one count of person
not to possess a firearm, 18 Pa.C.S.A. § 6105(a)(1).

4 Appellant filed a timely, court-ordered concise statement of errors
complained of on appeal on November 8, 2017. The trial court issued an
opinion on November 28, 2017. See Pa.R.A.P. 1925.

                                           -3-
J-S09013-18


            fact bears the responsibility of assessing the
            credibility of the witnesses and weighing the evidence
            presented. In doing so, the trier of fact is free to
            believe all, part, or none of the evidence.

            The Commonwealth may sustain its burden by means of
      wholly circumstantial evidence.

Commonwealth v. Jones, 172 A.3d 1139, 1142 (Pa. Super. 2017) (citations

and quotation marks omitted).

                  Third-degree murder is defined [as] all other
            kinds of murder other than first degree murder or
            second degree murder. The elements of third-degree
            murder, as developed by case law, are a killing done
            with legal malice.

                  Malice exists where there is a particular ill-will,
            and also where there is a wickedness of disposition,
            hardness of heart, wanton conduct, cruelty,
            recklessness of consequences and a mind regardless
            of social duty.

            Malice is established where an actor consciously
      disregard[s] an unjustified and extremely high risk that his actions
      might cause death or serious bodily harm. Malice may be inferred
      by considering the totality of the circumstances.

Commonwealth v. Golphin, 161 A.3d 1009, 1018 (Pa. Super. 2017), appeal

denied, 170 A.3d 1051 (Pa. 2017) (citations and quotation marks omitted).

      “Malice may [also] be inferred from the use of a deadly weapon on a

vital part of the victim’s body.” Commonwealth v. Truong, 36 A.3d 592,

598 (Pa. Super. 2012) (en banc), appeal denied, 57 A.3d 70 (Pa. 2012)

(citation omitted).

      Here, the record reflects that Appellant armed himself with a loaded gun

before he met with Coons to sell him pills. (See N.T. Trial, 8/31/17, at 36,


                                      -4-
J-S09013-18



40, 64). When the transaction soured, Appellant shot Coons, with the gun

physically touching Coons’ chest, injuring his heart, aorta, and lungs, killing

him immediately. (See id. at 13-14, 16-18). After the shooting, Appellant

abandoned Coons’ body in a parking lot and made a false report to authorities.

(See id. at 44-45). Appellant then took several deliberate steps to rid himself

of evidence related to the shooting, by disposing of Coons’ shoes, destroying

the counterfeit money, throwing the gun in a river, and directing Holden to

clean up the blood. (See id. at 46-47, 49-50; N.T. Trial, 8/29/17, at 58).

Appellant also manufactured an alibi (cooking) and indicated to Holden that

Coons was interfering with his livelihood. (See N.T. Trial, 8/29/17, at 60-62).

      After considering the evidence and drawing all reasonable inferences

therefrom in favor of the Commonwealth as verdict-winner, we conclude that

the evidence was sufficient to prove that Appellant acted with the requisite

malice to sustain his conviction for third-degree murder. See Jones, supra

at 1142; Golphin, supra at 1018.        Although Appellant testified that he

discharged the gun accidentally, (see N.T. Trial, 8/31/17, at 40-41, 64), the

jury was free to assess his credibility, and to disbelieve his testimony. See

Jones, supra at 1142. The totality of the circumstances clearly demonstrate

that Appellant consciously disregarded an unjustified and extremely high risk

that his actions might cause death or serious bodily harm when he used a

deadly weapon—his gun—on a vital part of the Coons’ body—the center of his

chest.   See Golphin, supra at 1018; Truong, supra at 598.          Therefore,




                                     -5-
J-S09013-18



Appellant’s sole issue on appeal lacks merit.   Accordingly, we affirm the

judgment of sentence.

     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 03/27/2018




                                  -6-